Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
The combination of a fluid container, fluid retrieval pipe, filter housing, and filter element having a longitudinal recess which is open to the side of filter element for receiving the fluid retrieval pipe such that a top portion of the filter element is configured to be located above a top end of the fluid retrieval pipe as recited in claims 1-3, 5-10, 13, 15, and 17-20 is not shown in any of the drawings.  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-10, 13, 15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original disclosure fails to adequately disclose how to construct the combination of a fluid container, fluid retrieval pipe, filter housing, and filter element having a longitudinal recess which is open to the side of filter element for receiving the fluid retrieval pipe such that a top portion of the filter element is configured to be located above a top end of the fluid retrieval pipe as recited in claims 1-3, 5-10, 13, 15, and 17-20.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Concerning claim 2, it is unclear as to how the filter element can be shaped like a tube when it includes a longitudinal recess as recited on lines 13-14 of claim 1 and as shown in FIGS. 8-10.
Concerning claim 17, it is unclear as to how the fluid retrieval pipe can be surrounded by the filter element from the bottom of the fluid container to the top end of the fluid retrieval pipe when it includes a longitudinal recess as recited on lines 13-14 of claim 1 and as shown in FIGS. 8-10.
	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 10, 13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Thompson (US 2,358,748).
With respect to claim 1, Thompson discloses a filter assembly (e.g., defined by elements 30 and 70 shown in FIG. 1) for use in a fluid container (e.g., defined by walls 10, 12, see FIG. 1) including a fluid retrieval pipe 54 for allowing fluid retrieval from the fluid container, the filter assembly including a filter element 70 and a filter housing 30 for delimiting a portion of the fluid container in which the fluid retrieval pipe 54 is present and in which the filter element 70 is to be 
Concerning claim 2, Thompson discloses the filter element 70 as being shaped like a tube (see FIGS. 3-4).
Regarding claim 3, Thompson discloses the filter element as having a flexible structure (e.g., defined by fabric 84 shown in FIG. 4).
Concerning claim 6, Thompson discloses the filter housing 30 or 30’ as having a rigid structure (e.g., since it is formed predominantly of imperforate metal, see FIGS. 3-4).
Regarding claim 10, Thompson discloses the filter element 70 and the filter housing 30 as being provided as a unit (e.g., since the filter element and housing are secured together, see FIGS. 3-4), and the filter housing 30 and the semipermeable skin 64 or 84 of the filter element 70 forming an integral entirety (e.g., since the filter housing and semipermeable skin of the filter element are secured together, see FIGS. 3-4). 

With respect to claims 15 and 17, the limitations to the fluid retrieval pipe relate to intended use and carry little patentable weight since the fluid retrieval pipe has not been positively claimed in combination with the filter element.
Concerning claims 18-19, the limitations to the fluid retrieval pipe and the fluid container relate to intended use and carry little patentable weight since the fluid retrieval pipe and fluid container have not been positively claimed in combination with the filter element.
Regarding claim 20, Thompson discloses the longitudinal aperture as extending from a bottom end of the filter element along a part of entire length of the filter element (e.g., “part” being construed broadly as including an entire part of entire length of the filter element, see FIGS. 3-4)..

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2,358,748) in view of Wise (US 4,605,499).
With respect to claim 5, Thompson fails to specify the flexible permeable skin as being made of paper. Wise discloses that it is known to contain a filter medium for filtering water within a flexible permeable skin made of paper (see lines 31-34 of col. 4). It would have been obvious to have substituted the flexible permeable skin made of paper disclosed by Wise for the flexible permeable skin employed by Thompson in order to provide the predictable result of containing a filter medium as taught by Wise.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2,358,748) in view of Zucholl (US 6,383,375) in view of applicant’s admission on lines 11-13 of page 5 of the specification and in the first full paragraph on page 9 of applicant’s remarks filed on 8/26/2020.
With respect to claim 7, Thompson fails to specify the filter medium of the filter element as being adapted to function as an ion exchanger. Zucholl discloses an analogous filter element 2 (see FIG. 1) that includes a filter medium 3 adapted to function as an ion exchanger (e.g., by including an ion exchange resin, see lines 2-4 of col. 4). Zucholl suggests that the ion exchange resin removes heavy metals and hardness in water being treated by the filter element (see lines 8-14 of col. 1). It would have been obvious to have modified the filter medium employed by Thompson so as to have included an ion exchange resin as suggested by Zucholl in order to enable the removal of heavy metals and hardness from the water being treated. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2,358,748) in view of Gailitis et al (US 3,262,570).
With respect to claim 8, Thompson fails to specify the filter housing 30, 30’ as being transparent. Gailitis et al disclose the concept of providing a filter housing 10 that is transparent 

Withdrawn Rejections
The objection to the drawings under 37 CFR 1.83(a) for not showing the filter housing as being at least partially translucent and/or transparent as recited in instant claim 8 has been withdrawn in view of the amended drawing filed on 1/7/2021 of which has been approved by the examiner.  
The rejection under 35 U.S.C. 112(b) concerning claim 4 has been withdrawn in of the amendment filed on 1/7/2021 canceling the claim. 
The rejections under 35 U.S.C. 112(b) concerning claims 7-9 have been reconsidered and withdrawn in view of the amendments to the claims filed on 1/7/2021.

Allowable Subject Matter
The drawing objection under 37 CFR 1.83(a), the rejection under 35 U.S.C. 112(a), the rejections under 35 U.S.C. 112(b), the rejections under 35 U.S.C. 102(a)(1), and the rejections under 35 U.S.C. 103 would be withdrawn if the limitation “or a longitudinal recess which is open to the side of filter element for receiving the fluid retrieval pipe” is deleted from lines 13-14 of claim 1. It is noted that Thompson fails to teach or suggest the combination of the filter element being provided with a longitudinal aperture which is completely surrounded by material of the filter element such that a top portion of the filter element is configured to be located above a top end of the fluid retrieval pipe in the case that claim 1 is amended as indicated above.



Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive.
Applicant’s argument that Thompson does not disclose the limitation “such that a top portion of the filter element is located above a top end of the fluid retrieval pipe” recited lines 14-15 of claim 1 is noted but fails to apply since the limitation is linked only to the alternative limitation “or a longitudinal recess which is open to the side of the filter element for receiving the fluid retrieval pipe” recited on lines 13-14 of the claim and not to the limitation “the filter element being provided with a longitudinal aperture which is completely surrounded by the material of the filter element” recited on lines 12-13 of the claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW O SAVAGE/            Primary Examiner, Art Unit 1773